DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are pending.
This action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 7, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,073,534. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented method claim requires substantially the same limitations as the apparatus/product/method in the instant application which is a continuation and not a divisional application, and the limitations of the method are genus limitation steps to the processing species claims presented wherein such structures are routine and conventional in the differences such that the addition would have been obvious to one of ordinary skill in the art for applying the patented method.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding the independent claims, applicant has amended/added claims which recite the features:
“generating, by the one or more data processors, normalized spectrogram data by processing the spectrogram data using a first normalization function, wherein the first normalization function is configured to: for each frequency band of the set of frequency bands: generate a first normalization factor based on powers in the spectrogram for the frequency band across a set of time bins in the particular time period; and normalize the powers of the frequency band in the spectrogram using the first normalization factor; generating, by the one or more data processors, a doubly normalized spectrogram data by processing the normalized spectrogram data using a second normalization function, wherein the second normalization function is configured to: for each time bin of the set of time bins: generate a second normalization factor based on powers in the normalized spectrogram for the time bin across the set of frequency bands; and normalize the powers of the time bin in the normalized spectrogram using the second normalization factor”
which are rejected for containing new matter. Applicant cites to Figures 41-44 and paragraphs 115, 158, 167-186 for support. Figures 41 is a flow chart of data analysis but generally refers to mere normalization. Figures 42-44 are graphs of data in different domains. In review of passages 115, 158, 167-186 there is no mention of first or second factors as is being claimed nor its functional usage as claimed. It is unclear what forms the basis for these terms. Passages 173 and 174 describe that Z scores or T scores may be used and generally any other normalization, but this does not provide basis for the “factor” term being claimed nor its usage as claimed. Passage 176 merely references another normalization occurs, which based on figure 42C is completed by a second z-score (presumed to also include t or like normalization), but again no mention of factor here nor its usage as claimed. It is known that Z-scores and t-scores rely on data samples, means, standard deviations in calculating the unitless scores, but it is not clear what would be considered “factor” in each first and second normalization to complete the functional processes being claimed. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. The dependent claims are rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-5, 7, 9-11,13, 15-17 recite the limitation "the subject".  There is insufficient antecedent basis for this limitation in the claims.
Regarding the independent claims, applicant has amended/added claims which recite the features:
“generating, by the one or more data processors, normalized spectrogram data by processing the spectrogram data using a first normalization function, wherein the first normalization function is configured to: for each frequency band of the set of frequency bands: generate a first normalization factor based on powers in the spectrogram for the frequency band across a set of time bins in the particular time period; and normalize the powers of the frequency band in the spectrogram using the first normalization factor; generating, by the one or more data processors, a doubly normalized spectrogram data by processing the normalized spectrogram data using a second normalization function, wherein the second normalization function is configured to: for each time bin of the set of time bins: generate a second normalization factor based on powers in the normalized spectrogram for the time bin across the set of frequency bands; and normalize the powers of the time bin in the normalized spectrogram using the second normalization factor”
which are rejected for being indefinite in light of the specification. MPEP 2173.03:
The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In reHammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). For example, a claim with a limitation of "the clamp means including a clamp body and first and second clamping members, the clamping members being supported by the clamp body" was determined to be indefinite because the terms "first and second clamping members" and "clamp body" were found to be vague in light of the specification which showed no "clamp member" structure being "supported by the clamp body." In re Anderson, 1997 U.S. App. Lexis 167 (Fed. Cir. January 6, 1997) (unpublished). In Cohn, a claim was directed to a process of treating an aluminum surface with an alkali silicate solution and included a further limitation that the surface has an "opaque" appearance. Id. The specification, meanwhile, associated the use of an alkali silicate with a glazed or porcelain-like finish, which the specification distinguished from an opaque finish. Cohn, 438 F.2d at 993. Noting that no claim may be read apart from and independent of the supporting disclosure on which it is based, the court found that the claim was internally inconsistent based on the description, definitions and examples set forth in the specification relating to the appearance of the surface after treatment, and therefore indefinite. Id.
As discussed prior, Applicant cites to Figures 41-44 and paragraphs 115, 158, 167-186 for support. Figures 41 is a flow chart of data analysis but generally refers to mere normalization. Figures 42-44 are graphs of data in different domains. In review of passages 115, 158, 167-186 there is no mention of first or second factors as is being claimed nor its functional usage as claimed. It is unclear what forms the basis for these terms. Passages 173 and 174 describe that Z scores or T scores may be used and generally any other normalization, but this does not provide basis for the “factor” term being claimed nor its usage as claimed. Passage 176 merely references another normalization occurs, which based on figure 42C is completed by a second z-score (presumed to also include t or like normalization), but again no mention of factor here nor its usage as claimed. It is known that Z-scores and t-scores rely on data samples, means, standard deviations in calculating the unitless scores, but it is not clear what would be considered “factor” in each first and second normalization to complete the functional processes being claimed. As such, the metes and bounds of the claim are unclear in light of the specification teachings, which renders the claims indefinite. The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1 used as representative claim:
generating, based on the signal data, spectrogram data comprising a power estimated for each frequency band of a set of frequency bands (mathematical concept); 
generating normalized spectrogram data by processing the spectrogram data using a first normalization function (mathematical concept), wherein the first normalization function is configured to: 
for each frequency band of the set of frequency bands: 
generate a first normalization factor based on powers in the spectrogram for the frequency band across a set of time bins in the particular time period (mathematical concept); and
normalize the powers of the frequency band in the spectrogram using the first normalization factor (mathematical concept); 
generating a doubly normalized spectrogram data by processing the normalized spectrogram data using a second normalization function (mathematical concept), wherein the second normalization function is configured to: 
for each time bin of the set of time bins: 
generate a second normalization factor based on powers in the normalized spectrogram for the time bin across the set of frequency bands (mathematical concept); and 
normalize the powers of the time bin in the normalized spectrogram using the second normalization factor (mathematical concept); 
generating at least one parameter indicative of sleep stage based on the doubly normalized spectrogram data (mathematical concept) 

These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations

These steps describe the concept of using mathematical formulas, relationships based on input of medical data and processing the medical data by normalization which is merely determining one data with respect to a standard. In addition, generation of data can be any data gleaned from the normalized data, including through the usage of unclaimed but disclosed mathematical concepts such as clustering or other classifiers which are mathematical in nature and usage.
This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
an electrode and a computing device, the electrode being in operable connection to the computing device, the computing device having one or more data processors and a non-transitory computer readable medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform the actions including:
accessing, from the electrode, signal data indicative of brain activity of the subject over a particular time period; 
outputting the at least one parameter.

These features merely recite generic processor related structures used as a tool to implement the exception, structures for receiving the expected electrical signals in pre-solution data gathering steps, and post solution activities of outputting data. These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified prior for step 2A. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method/system as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm/mental process. In addition, these EEG sensor structures are conventional, well-understood, for example, known from Ennen et al. (Ennen, US 2002/0082513), off the shelf structures as indicated in instant [0112]. The computer structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are merely directed to further judicial exceptions which can include mental processes or mathematical concepts (A more specific abstraction is still an abstraction). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Therefore, analyzing the claims as an ordered combination under the Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 1/31/2022.
Applicant’s comments on the amendments are acknowledged.
Applicant’s arguments regarding the double patenting rejections have been fully considered and may be held in abeyance. The rejection is being maintained, but based on suggestions by the Examiner in this action may be unnecessary if such further amendments to the claims are made.
Applicant’s arguments regarding the claim objections have been fully considered
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. The rejections have been updated due to the amendments to the claims. Applicant argues that mathematical concepts are not recited in the claims. The examiner respectfully disagrees as the series of steps of the data processing are indeed based on data transforms which are mathematical in nature, such as a Z score in view of the specification as filed. In regards to the argument of math being completed in the mind, this is not persuasive as the claims have been amended to recite generation instead of determination and the argument is moot. Applicant argues that the claims recite an improvement to technology and cites to paragraph 157. However, this is not found persuasive as the particulars of the argued improved algorithm including classifiers for such recognition are not present in the claims, as the claims merely broadly “generate at least one parameter indicative of sleep stage”. It appears the improvement to technology may be what particular steps are done to better recognize patterns in the doubly normalized data, not the generation itself of the doubly normalized data. Applicant’s arguments with regard to claims 4-5 are not persuasive as the features claim are mere generalizations and not specific treatments or prophylaxis. Applicant’s arguments regarding step 2B are that the single channel is unconventional and thus significantly more than the claimed exception. The examiner respectfully disagrees. The features are known in the art for collecting data from one EEG electrode and thus one channel hence routine, conventional. It appears such recitation with further definition of the algorithms in the claims for recognizing patterns may be a better argument to make the case for improvement in technology related to the recognition by single electrodes. However, as claimed, the additional structures do not amount to significantly more considered  individually and as a combined whole. The rejections are respectfully maintained as presented above.
Applicant’s arguments regarding the prior art rejections have been fully considered and are persuasive due to the amendments and arguments.

Conclusion
No prior art rejections have been made, but the claims are not in condition for allowance due to the outstanding rejections under 35 U.S.C. 101 and 112.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following teach similar systems: Bibian et al. (US 2004/0010203), Viertio-Oja et al. (US 6,731,975), Blanchet et al. (US 5,154,180), and Princhep (US 5,083,571). In addition, Johnson (US 2005/0080828) teaches “In 1987, M. Salinsky introduced the technique of displaying EEG using color density spectral array (cDSA) in an article called "Representation of sleep stages by color density spectral array" in Electroencephalogr Clin. Neurophysiol.  cDSA maps the logarithm of the EEG power in each frequency bin and at each epoch, or time period, to a color.  For example, red could represent the highest level, orange somewhat less, and so on, through the color spectrum, yellow, green, blue, and violet, with violet being the lowest level.  The cDSA technique can also use gray scale mapping instead of color mapping, but shows changes more strikingly in color.  Since its introduction, many EEG manufacturers have adopted cDSA as a tool for displaying long-term trends in EEG data (for example, Persyst, Nihon Kohden, Viasys-Nicolet, MEGIS, Cadwell, and SpaceLabs).” Based on Johnson, Applicant should also review Salinsky (1987; cited in IDS filed 11/5/2019, copy found in parent application 13/270,099) as it appears what is shown is doubly normalized EEG data used for non-REM and REM sleep identification and likely could be applied as a prior art rejection if applicant can overcome the current rejection. See also art from previous actions prior art rejections: Ennen et al. (Ennen, US 2002/0082513) and Huiku (US 2006/0217628).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791